Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is not clear how the pillow affixed to a top surface of the sheet, as recited in claim 1, can also be sewn between layers of the sheet (where, because it is placed between layers of the sheet, it would not be on the top surface of said sheet), as recited in claim 15. For examination purposes it is assumed the pillow is affixed to a top surface of a layer of the sheet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (U.S. Publication No. 2005/0081297), hereinafter referred to as Woodward, in view of Ashley (U.S. Publication No. 2007/0256244).
Regarding claim 1, Woodward discloses a changing table cover 120, comprising: a sheet 120 including a plurality of corner portions (Figure 1), a pillow 124 affixed to a top surface of the sheet 120 (paragraphs 0017 and 0019); and a bag 110 affixed to an end portion of the sheet 120 (via fastener 122, Figure 1 and paragraph 0016).
Woodward does not disclose wherein two of the corner portions include elastic material.
Ashley teaches a sheet including a plurality of corner portions (see annotated Figure 5, below), wherein two of the corner portions include elastic material 13 (paragraph 0032 and Figure 5).

    PNG
    media_image1.png
    393
    582
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward so two of the corner portions include elastic material, as taught by Ashley, because the elastic corners of Ashley aid in keeping the changing table sheet secured in place, such that the changing table sheet provides a barrier between an infant and potentially harmful pathogens present on a changing table (paragraphs 0008 and 0031).
Regarding claim 2, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not explicitly disclose wherein at least one of the sheet, the pillow, or the bag is formed of sanitary material.
Ashley teaches wherein at least one of the sheet 50, the pillow, or the bag is formed of sanitary material (paragraph 0030, where the sheet of Ashley may include antimicrobial material such as Microban™ and paragraph 0032, where the sheet 50 of Figure 5 is identical to sheet 10 of Figure 1 except for the corner portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so at least one of the sheet, the pillow, or the bag is formed of sanitary material, as taught by Ashley, because the sanitary material of Ashley has antimicrobial properties that inhibit the growth of potentially harmful pathogens, such as bacteria, on the surface of the changing table sheet (paragraph 0030).
Regarding claim 3, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Woodward, as modified, further discloses wherein the sanitary material includes at least one of bamboo or an antimicrobial fabric (see Ashley, paragraph 0030, where the sheet of Ashley may include antimicrobial material such as Microban™ and paragraph 0032, where the sheet 50 of Figure 5 is identical to sheet 10 of Figure 1 except for the corner portions).
Regarding claim 4, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein at least one of the sheet, the pillow, or the bag is formed of washable material (see Woodward, paragraph 0017, where sheet 120 may be removed from bag 110 and washed).
Regarding claim 5, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein the bag 110 has an opening that is closeable (via strap 130 or closing mechanism 132, see Woodward, paragraph 0018 and Figure 4).
Regarding claim 7, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5. Woodward, as modified, further discloses wherein the bag 110 includes a zipper 132 that can be manipulated to open and close the opening of the bag 110 (see Woodward, paragraph 0018 and Figure 4).
Regarding claim 8, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5. Woodward, as modified, further discloses wherein the bag includes a hook and loop fastener 130 that can be manipulated to open and close the opening of the bag 110 (see Woodward, paragraph 0018 and Figure 4, where strap 130 may be used to secure both the opening of the bag 110 and the changing table cover 120).
Regarding claim 12, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein at least one lengthwise dimension 12 of the sheet 50 is sized to fit a lengthwise dimension of a changing table platform 21 (see Ashley, Figure 5 and paragraph 0032).
Regarding claim 13, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 12. Woodward, as modified, further discloses wherein the two corner portions including elastic material 13 are configured to fit around two corners, respectively, of the changing table platform 21 (see Ashley, annotated Figure 5 above, and paragraph 0032).
Regarding claim 14, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1, 12, and 13. Woodward, as modified, further discloses wherein the two corners including the elastic material 13 are positioned adjacent to one another (see Ashley, annotated Figure 5 above, and paragraph 0032).
Regarding claim 16, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein the bag 110 is detachably affixed to the end portion of the sheet 120 (via fastener 122, see Woodward, Figure 1 and paragraph 0016).
Regarding claim 17, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein the bag 110 is non-detachably affixed to the end portion of the sheet 120 (see Woodward, paragraph 0016 where the sheet 120 can be attached to bag 110 through a number of permanent means such as sewing, gluing, and heat bonding).
Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Ashley and further in view of Rovin (U.S. Publication No. 2011/0314608).
Regarding claim 1, Rovin discloses a changing table cover 72, comprising: a sheet 72 including a plurality of corner portions (Figure 12, where sheet 72 forms a rectangle with four corners); and a bag 10 affixed to an end portion of the sheet 72 (via fastener 100, Figure 11 and paragraph 0042). Rovin does not disclose wherein two of the corner portions include elastic material and a pillow affixed to a top surface of the sheet.
Woodward teaches a pillow 124 affixed to a top surface of the sheet 120 (paragraphs 0017 and 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rovin with a pillow affixed to a top surface of the sheet, as taught by Woodward, because the pillow of Woodward aids in cushioning an infant’s head during use of the changing table such that the infant may be placed in a more comfortable position (paragraphs 0017 and 0019).
Additionally, Ashley teaches a sheet including a plurality of corner portions (see annotated Figure 5, above), wherein two of the corner portions include elastic material 13 (paragraph 0032 and Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rovin, as modified, so two of the corner portions include elastic material, as taught by Ashley, because the elastic corners of Ashley aid in keeping the changing table sheet secured in place, such that the changing table sheet provides a barrier between an infant and potentially harmful pathogens present on a changing table (paragraphs 0008 and 0031).
Regarding claim 19, Rovin, as modified, discloses the subject matter as discussed above with regard to claim 1. Rovin, as modified, further discloses wherein the sheet 72 is configured to fold up into an opening 70 of the bag 10 (see Rovin, Figure 7 and paragraphs 0034-0046).
Regarding claim 20, Rovin, as modified, discloses the subject matter as discussed above with regard to claims 1 and 19. Rovin, as modified, further discloses wherein the pillow 124 is sized to fit in the opening of the bag along with the sheet (see Woodward, Figure 1, where pillow 124 is smaller in dimensions than sheet 120, and see Rovin, paragraphs 0039 and 0042 and Figure 11 where the compartment 70 allows the sheet to be placed inside in addition to a variety of other supplies 114 while still being able to be closed by cover 22).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Ashley and further in view of Hawbaker (U.S. Publication No. 2010/0177992).
Regarding claim 6, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5. Woodward, as modified, does not disclose wherein the bag includes a cord that can be manipulated to open and close the opening of the bag.
Hawbaker teaches wherein the bag 50 includes a cord 68 that can be manipulated to open and close the opening of the bag 50 (Figure 7-11, which shows the process of closing the opening of the bag, defined by the area encompassed by channel 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with a cord that can be manipulated to open and close the opening of the bag as taught by Hawbaker, because the cord of Hawbaker allows the opening of the bag to adjusted from an open to a closed position and be secured with a cinching device (Figure 7-11). Moreover, doing so would amount to a simple substitution of one known element (the zipper 132 of Woodward) for another (the cord of Hawbaker) that would achieve predictable results (a device that allows for the opening of a bag to be closed). In this regard KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Ashley and further in view of Seiders (U.S. Publication No. 2016/0257479)
Regarding claim 9, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5. Woodward, as modified further discloses wherein the bag 110 includes a mechanism 130 that can be manipulated to open and close the opening of the bag 110 (see Woodward, Figures 1 and 3).
Woodward, as modified does not explicitly disclose wherein when the opening is closed, the mechanism prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag.
Seiders teaches when the opening is closed, the mechanism 2311 prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag 50 (paragraph 0094, which describes that the closure “can be waterproof to resist liquid from exiting the opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so when the opening is closed, the mechanism prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag as taught by Seiders, because the waterproof closure of Seiders resist liquid from exiting, or entering, the opening when the bag is in any orientation, which would prevent any spilled liquid stored inside the bag from inadvertently escaping or prevent liquid that is present outside the bag, such as in the case of an accidental spill, from entering the bag and damaging the contents of the bag (paragraph 0094).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Ashley and further in view of Seigler (U.S. Publication No. 2005/0217030).
Regarding claim 10, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not disclose wherein the pillow is removably affixed to the sheet.
Seigler teaches wherein the pillow 90 is removably affixed to the sheet (paragraph 0046 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so the pillow is removably affixed to the sheet as taught by Seigler, because the removably securable pillows of Seigler are capable of being adjusted in a number of configurations at any desired angle in order to place the pillows such that an infant may lie in an optimal position while the pillows remain secured in place (paragraph 0046).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Ashley and Seiders and further in view of Seigler.
Regarding claim 9, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1, 5, and 9. Woodward, as modified does not disclose wherein the pillow is removably affixed to the sheet by way of a hook and loop fastener.
Seigler teaches wherein the pillow 90 is removably affixed to the sheet by way of a hook and loop fastener (paragraph 0046; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so that the pillow is removably affixed to the sheet by way of a hook and loop fastener as taught by Seigler, because the removably securable pillows of Seigler are capable of being adjusted in a number of configurations at any desired angle in order to place the pillows such that an infant may lie in an optimal position while the pillows remain secured in place (paragraph 0046).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Ashley and further in view of Galloway (U.S. Patent No. 10,051,969).
Regarding claim 15, Woodward, as modified with Galloway discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not explicitly disclose wherein the pillow is sewn between two layers of the sheet.
Galloway teaches wherein the pillow is sewn between two layers of the sheet (Col. 3, lines 44-51; figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with the pillow is sewn between two layers of the sheet, as taught by Galloway, because the configuration of Galloway ensures that the position of the pillow may not be shifted by movements of the infant or caregiver (Col. 3, lines 44-51). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Ashley and further in view of Pary (U.S. Publication No. 2012/0317722).
Regarding claim 18, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not disclose further comprising a non-slip material affixed to a bottom portion of the sheet.
Pary teaches further comprising a non-slip material affixed to a bottom portion of the sheet (paragraph 0029 which describes strips of high friction on the bottom surface of the top of the sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with further comprising a non-slip material affixed to a bottom portion of the sheet as taught by Pary, because the non- slip material of Pary prevents slippage of the sheet from an infant changing table (paragraph 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673